Exhibit 10.58
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
          This Second Amendment to Employment Agreement (“Second Amendment”) is
made and entered on May 22, 2008, by and between ProxyMed, Inc., a Florida
corporation d/b/a MedAvant Healthcare Solutions (“Company”) and LONNIE W. HARDIN
(“Employee”).
RECITALS
          WHEREAS, Company and Employee entered into an Employment Agreement
dated March 29, 2001, (“Agreement”); and
          WHEREAS, the Agreement was amended on March 8, 2005, to provide for a
Retention Bonus in the event a Strategic Transaction, including, but not limited
to, a Change of Control, is accomplished (“First Amendment”); and
          WHEREAS, the parties wish to provide the Employee with certain
additional benefits upon a Change of Control that provide the Employee with
enhanced financial security and incentive and encouragement to the Employee to
remain with the Company notwithstanding the possibility of a Change of Control.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth hereinafter and other good and valuable considerations, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Employee intending to be legally bound agree as follows:
     1. Section 5f), Change in Control, of the Agreement is deleted.
Section 6a), a Covenant of Employee restricting competition, of the Agreement is
deleted.
     2. “Change of Control” shall have the same meaning as the term is defined
in Employee’s Stock Option Agreement.
     3. “Constructive Termination” shall be deemed to occur only under the
following limited circumstances: (i) the Employee is not given a bona fide offer
to become an Employee of the successor corporation within ninety (90) days after
the completion of the Change of Control; (ii) within the first twelve
(12) months after the completion of the Change of Control, the Employee is given
a bona fide offer to become an Employee of the successor corporation and any one
or’ more of the following conditions exist; (a) at a reduced base salary from
that immediately preceding the transaction, (b) the position offered is of a
diminished capacity or reduction of responsibility as determined solely by the
Employee, (c) the Employee’s primary place of work is changed to a location
deemed undesirable solely by the Employee, and (iii) within the ninety (90)-day
period immediately following the foregoing, Employee elects to terminate his or
her employment voluntarily; provided however that such termination shall not be
effective until thirty (30) days after notice is given or such earlier date as
is acceptable to successor corporation.
     4. “Termination in Anticipation of Change of Control” shall be deemed to
occur only under the following limited circumstances: The Employee’s employment
with the Company is

 



--------------------------------------------------------------------------------



 



terminated for any reason (other than pursuant to Section 5b), Termination for
Cause, of the Agreement) by the Company, and the Company signs a contract for a
Change of Control not more than one hundred eighty (180) days after such
termination.
     5. In the event that the Company undergoes a Change of Control, and the
Employee’s employment with the Company is terminated for any reason (other than
pursuant to Section 5b), Termination for Cause, of the Agreement) by the Company
or the successor corporation or by the Employee as the result of a Constructive
Termination by the Company or the successor corporation or a Termination in
Anticipation of Change of Control has occurred, then, Employee shall execute a
full and complete release of any and all claims against the Company and the
successor corporation in a form to be provided by the Company or the successor
corporation, in which event Employee shall be entitled to and shall receive, and
the Company shall pay: (i) An amount equal to Employee’s Base Salary as of the
date of termination for twelve (12) months commencing on the effective date of
termination payable ill accordance with the Company’s customary payroll
practices; plus (ii) all accrued Paid Time Off (PTO) not already taken and a pro
rata portion of any bonus compensation which would have been paid to Employee
under any bonus plan; plus (iii) the continuation of all of Employee’s benefits
through COBRA or otherwise, including, without limitation, all insurance plans,
for twelve (12) months commencing on the effective date of termination; plus
(iv) any unvested options shall be vested as of the date of the Change of
Control.
     6. Paragraph (i) of Section 5.c “Termination Without Cause,” of the
Agreement is deleted and is replaced by a new Paragraph (i) that reads, “(i) An
amount equal to Employee’s Base Salary as of the date of termination for twelve
(12) months commencing on the effective date of termination payable in
accordance with the Company’s customary payroll practices; plus”.
     7. Paragraph (ii) of Section 5.c “Termination Without Cause,” oftbe
Agreement is deleted and is replaced by a new Paragraph (ii) that reads,
“(ii) all accrued Paid Time Off (PTO) not already taken and a pro rata portion
of any bonus compensation which would have been paid to Employee under any bonus
plan; plus”.
     8. Paragraph (iii) of Section 5.c “Termination Without Cause,” of the
Agreement is deleted and is replaced by a new Paragraph (iii) that reads,
“(iii) the continuation of all of Employee’s benefits through COBRA or
otherwise, including, without limitation, all insurance plans, for twelve
(12) months commencing on the effective date of termination; plus”.
     9. The conjunction and letter and parenthesis “and e)” immediately before
“any failure on the part of any successor or assign of the Company to assume and
timely perform all the Company’s obligations under this Agreement” in the
eleventh line of Section 5e), Termination For Good Reason”, of the Agreement are
deleted, and the deletion is replaced by “e) Employee’s primary place of work is
changed to a location deemed undesirable solely by the Employee; or f)”.
     10. In the event of any conflict between the terms and conditions of this
Second Amendment and those of the Agreement, then the terms and conditions of
this Second Amendment shall take precedence over those of the Agreement or First
Amendment, but only to the extent of the conflict. Except as expressly modified
herein, all other terms and conditions of the Agreement

2



--------------------------------------------------------------------------------



 



and First Amendment shall remain the same with full force and effect.
Capitalized terms not defined herein shall have the same meaning as set forth in
the Agreement and First Amendment.
     IN WITNESS WHEREOF, each of the parties has executed this Second Amendment,
in the case of the Company by its duly authorized officer, as of the date set
forth above.

                     
COMPANY
          EMPLOYEE        
 
                    By:  /s/ Peter E. Fleming, III
 
        Signature       By: /s/ Lonnie W. Hardin
 
       Signature    
 
                   
Title: Interim Chief Executive Officer
      Print Name:   Lonnie Hardin    

3